Case 1:19-cr-00144-AKH Document 137-5 Filed 11/11/20 Page 1 of 16




               Exhibit E
Case 1:19-cr-00144-AKH Document 137-5 Filed 11/11/20 Page 2 of 16




                    Custody Receipts
Case 1:19-cr-00144-AKH Document 137-5 Filed 11/11/20 Page 3 of 16
Case 1:19-cr-00144-AKH Document 137-5 Filed 11/11/20 Page 4 of 16
Case 1:19-cr-00144-AKH Document 137-5 Filed 11/11/20 Page 5 of 16
Case 1:19-cr-00144-AKH Document 137-5 Filed 11/11/20 Page 6 of 16
Case 1:19-cr-00144-AKH Document 137-5 Filed 11/11/20 Page 7 of 16
Case 1:19-cr-00144-AKH Document 137-5 Filed 11/11/20 Page 8 of 16
Case 1:19-cr-00144-AKH Document 137-5 Filed 11/11/20 Page 9 of 16
Case 1:19-cr-00144-AKH Document 137-5 Filed 11/11/20 Page 10 of 16
Case 1:19-cr-00144-AKH Document 137-5 Filed 11/11/20 Page 11 of 16
Case 1:19-cr-00144-AKH Document 137-5 Filed 11/11/20 Page 12 of 16
Case 1:19-cr-00144-AKH Document 137-5 Filed 11/11/20 Page 13 of 16
Case 1:19-cr-00144-AKH Document 137-5 Filed 11/11/20 Page 14 of 16




               Search Warrant Return
Case 1:19-cr-00144-AKH Document 137-5 Filed 11/11/20 Page 15 of 16
Case 1:19-cr-00144-AKH Document 137-5 Filed 11/11/20 Page 16 of 16
